DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
“the annular sidewall has a non-circular circumference and the annular sidewall has a polygonal circumference” as in claim 6 
“the annular sidewall has a polygonal circumference” as in claim 7 
“the inner surface is undulating in a direction extending at least partly around the longitudinal axis of the hollow article, wherein the undulating inner surface defines a series of alternating peaks and troughs in a direction extending at least partly around the longitudinal axis of the hollow article, and wherein the undulations of the outer and inner surfaces have at least one, or both, of a different shape and a different dimensions as compared to the undulations of the respective opposite inner and outer surface” as in claim 11
Must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character 4 has been used to designate both “first solid skin,” “first skin,” “outer solid skin,” “first, outer solid skin,” and “outer skin” (see pg. 6 Ln. 9 – pg. 10 Ln. 20) 
reference character 6 has been used to designate both “second solid skin,” “second skin,” “inner solid skin,” and “second, inner solid skin”  (see pg. 6 Ln. 10 – pg. 9 Ln. 19)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters 4 and 104 have both been used to designate “first solid skin” (see pg. 6 Ln. 9 – pg. 14 Ln. 30) 
reference characters 6  and 206 have both been used to designate “second solid skin” (see pg. 6 Ln. 10 – pg. 14 Ln. 30)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character 40 (see pg. 10 Ln. 3 and Fig. 4b).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 


Specification
The disclosure is objected to because of the following informalities: as noted above in the drawings objections.  Appropriate correction is required.


Claim Objections
Claim 29 is/are objected to because of the following informalities:  In claim 29, Ln. 9, the phrase, “the second density,” should be change to “the second density[[,]].” to correct the typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-7, 9, 11, 13-14, 17, 20, 22, 24-30, 33, 38 and 40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
	In claim 1, Ln. 3, the phrase in each instance, “…the sidewall…” lacks antecedent basis; therefore, they should be change to “…the annular sidewall…” to establish the proper antecedent basis and for consistency purposes. 
	In claim 4, Ln. 2-3, the phrase, “…the inner and outer surface of the sandwich structure…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. To avoid confusion, examiner suggests the following change, “…the inner surface of the sandwich structure and the opposite outer surface[[s]] of the sandwich structure…” to establish the proper antecedent basis and for consistency purposes. 
	In claim 7, Ln. 2-3, the phrase, “…the inner and outer surface of the sandwich structure…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. To avoid confusion, examiner suggests the following change, “…the inner surface of the sandwich structure and the opposite outer surface[[s]] of the sandwich structure…” to establish the proper antecedent basis and for consistency purposes.
	In claim 7, Ln. 3, the phrase, “…substantially…” which a relative term and renders the claim to be indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 9, Ln. 3, the phrase, “…the undulating outer surface…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
In claim 11, Ln. 3, the phrase, “…the undulating inner surface…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 11, Ln. 6, the phrase, “…the undulations…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 11, Ln. 6-7, the phrase, “…the respective opposite inner and outer surface…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 17, Ln. 2, the phrase, “…the first and second acute angles…” lacks antecedent basis; therefore, it should be change to “…the first acute angle and the second acute angle[[s]]…” to establish the proper antecedent basis and for consistency purposes. 
	In claim 20, Ln. 2-3, the phrase, “…at least an areal portion of the sandwich structure of the inner and outer skins and the integral expanded cellular foam layer…” renders the claim to be vague and indefinite because it is unclear as to the specific location of the claimed “areal portion.” In other words, is the areal portion located towards to the top rim of the annular sidewall, the middle of the annular sidewall or towards the bottom end of the annular sidewall?  Therefore, it is unclear as to what structural limitations or relationships are being encompassed with such language. Further clarification is required. 
	In claim 20, Ln. 4, the phrase, “…the density of the unexpanded inner and outer skins…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “an unexpanded inner skin,” “an unexpanded outer skin” nor their respective density per se in claim 1 (which claim 20 depends from).  Therefore, it is unclear as to 
	In claim 22, Ln. 2, the phrase, “…the thickness of at least an areal portion…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 22, Ln. 3, the phrase, “…the thickness of an unexpanded material…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 22, Ln. 4, the phrase, “…the unexpanded inner and outer skins…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “an unexpanded inner skin” nor “an unexpanded outer skin” per se in claim 1 (which claim 22 depends from).  Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 24, Ln. 2, the phrase, “…the sidewall…” lacks antecedent basis; therefore, it should be change to “…the annular sidewall…” to establish the proper antecedent basis and for consistency purposes.
	In claim 25, Ln. 2, the phrase, “…the sidewall…” lacks antecedent basis; therefore, they should be change to “…the annular sidewall…” to establish the proper antecedent basis and for consistency purposes.
	In claim 25, Ln. 2-6, the phrase in each instance, “…the shoulder…” lacks antecedent basis; therefore, they should be change to “…the annular inwardly-directed shoulder…” to establish the proper antecedent basis and for consistency purposes.
In claims 26-28, the phrase in each claim and instance, “…the shoulder…” lacks antecedent basis; therefore, they should be change to “…the annular inwardly-directed shoulder…” to establish the proper antecedent basis and for consistency purposes.
	In claim 28, Ln. 2, the phrase, “…the container…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a container” per se in claim 25 (which claim 28 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 29, Ln. 3-5, the phrase in each instance, “…the sidewall…” lacks antecedent basis; therefore, they should be change to “…the annular sidewall…” to establish the proper antecedent basis and for consistency purposes.
	In claim 29, Ln. 7, the phrase, “…the reinforcing areas…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 30, Ln. 2, the phrase, “…the reinforcing areas…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 38, Ln. 2, the phrase, “…the reinforcing areas…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 40, Ln. 2, the phrase, “…the sidewall…” lacks antecedent basis; therefore, it should be change to “…the annular sidewall…” to establish the proper antecedent basis and for consistency purposes.
	In claim 40, Ln. 3, the phrase, “…bottom end…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant referring to “a bottom end Claim 1, Ln. 3; which claim 40 depends from) OR a different “bottom end”? Further clarification is required. 
As for claims 4, 6-7, 9, 11, 13-14, 17, 20, 22, 24-30, 33, 38 and 40, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshi et al. (JPS52148384A – art of record; hereinafter Takeshi).
Regarding claim 1, Takeshi discloses a hollow article (as shown in Fig. 2 - for use as a beverage cup, or as a container), the hollow article having an annular sidewall and a base wall defining a central hollow cavity, a top rim of the sidewall and a bottom end of the sidewall, wherein the annular sidewall comprises a plastics material composed of a sandwich structure of inner (1) and outer skins (2) and an integral expanded cellular foam layer (4) therebetween, 1) to a longitudinal axis of the hollow article and an opposite outer surface of the sandwich structure inclined at a second acute angle (θ2) to the longitudinal axis of the hollow article, wherein the second acute angle is greater than the first acute angle (Takeshi pg. 463-465 and Figs. 1-7).
Regarding claim 4, Takeshi further discloses wherein the annular sidewall has a circular circumference and the inner and outer surfaces of the sandwich structure are frustoconical (see Takeshi Fig. 2).
Regarding claim 24, Takeshi further discloses wherein the sandwich structure of the portion of the sidewall has a thickness at an upper end of the sandwich structure which is greater than a thickness at a lower end of the sandwich structure (see Takeshi Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi.
Regarding claim 14, Takeshi as above teaches all the structural limitations as set forth in claim 1, except for wherein the second acute angle is from 0.1 to 1 degrees, from 0.1 to 0.5 degrees or from 0.1 to 0.25 degrees higher than the first acute angle.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second acute angle (of Takeshi) is from 0.1 to 1 degrees, from 0.1 to 0.5 degrees or from 0.1 to 0.25 degrees higher than the first acute angle (of Takeshi) to adjust the sandwich structure and/or the overall sidewall structure, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components – a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) or §2144.05(II)(A)
Regarding claim 17, Takeshi as above teaches all the structural limitations as set forth in claim 1, except for wherein the first and second acute angles are each within the range of from 3 to 10 degrees, from 5 to 8 degrees or from 5.5 to 7 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second acute angles are each within the range of from 3 to 10 degrees, from 5 to 8 degrees or from 5.5 to 7 degrees to adjust the sandwich structure and/or the overall sidewall structure, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components – a change See MPEP §2144.04(IV)(A) or §2144.05(II)(A)


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Nadella et al. (US 20130140320; hereinafter Nadella).
Regarding claim 6, Takeshi as above teaches all the structural limitations as set forth in claim 1, except for the annular sidewall has a non-circular circumference and the annular sidewall has a polygonal circumference.
	Nadella is in the same field of endeavor as the claimed invention and Takeshi, which is an insulated container. Nadella teaches a hollow article embodiment (i.e. in the form of container (30); as shown in Figs. 1-4), the hollow article having an annular wall (32) and a base wall defining a central hollow cavity, a top rim of the sidewall and a bottom end of the sidewall (see Nadella Fig. 2a), wherein the annular sidewall comprises a plastics material composed of a sandwiched structure (see Nadella Fig. 1) of inner and outer skins (24) and an integral expanded cellular foam layer (20, 22 and 26; Nadella [0042] and see Nadella Fig. 1). Nadella further teaches the following, “The shape of the container 30 may be any desired shape….In still other embodiments, the shape may be cylindrical with a rectangular cross-section, such as a pyramid (see Nadella [0035]). Due to this disclosure, examiner considers Nadella to teach the noted limitation of “a non-circular circumference” and “a polygonal circumference” emphasis added.
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the annular sidewall (of Takeshi) to a similar non-circular or polygonal circumference (as taught by Nadella) to either increase or decrease the overall size of the central hollow cavity, and since it has been held that See MPEP §2144.04(IV)(B)
Regarding claim 7, modified Takeshi as above further teaches wherein the annular sidewall has a polygonal circumference and wherein the inner and outer surfaces of the sandwich structure have a plurality of substantially planar faces. See MPEP §2144.04(IV)(B)


Claims 9, 13, 25-28 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Wade (US 3846526A – art of record; hereinafter Wade).
Regarding claim 9, Takeshi as above teaches all the structural limitations as set forth in claim 1, except for wherein the opposite outer surface is undulating in a direction extending at least partly around the longitudinal axis of the hollow article, wherein the undulating outer surface defines a series of alternating peaks and troughs in a direction extending at least partly around the longitudinal axis of the hollow article.
	Wade is in the same field of endeavor as the claimed invention and Takeshi, which is an insulated container. Wade teaches a hollow article embodiment (112; as shown in Figs. 10-11), the hollow article having an annular sidewall and a base wall defining a central hollow cavity, a top rim of the sidewall and a bottom end of the sidewall, wherein the annular sidewall comprises a plastics material composed of a sandwiched structure of inner and outer skins and an integral expanded cellular foam layer therebetween, wherein at least a portion of the annular sidewall has an inner surface of the sandwich structure and an opposite outer surface of the sandwich structure, and wherein the opposite outer surface is undulating in a direction extending at least partly around the longitudinal axis of the hollow article, wherein the 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer surface (of Takeshi) with a series of alternating peaks and troughs in a direction extending at least partly around the longitudinal axis of the hollow article (as taught by Wade) to provide a better gripping structure for the user.  
Regarding claim 13, modified Takeshi as above further teaches wherein the inner surface is non-undulating in a direction extending at least partly around the longitudinal axis of the hollow article (see Wade Figs. 10-11).
Regarding claim 25, modified Takeshi as above further teaches wherein an annular inwardly-directed shoulder (96) is located at an interior surface of the sidewall, the shoulder forming an interior ridge, which constitutes a reduction in diameter in the part of the interior surface defined by the shoulder as compared to the part of the interior surface immediately above the shoulder, the shoulder defining an annular contact ring against which the outer surface of a nested cup is supported by point contact around the shoulder (see Wade Figs. 8-9). 
Regarding claim 26, modified Takeshi as above further teaches all the structural limitations as set forth in claims 1 and 25 (respectively), except for wherein the shoulder has a curved inner edge having a radius of up to 0.3 mm, or from 0.1 to 0.3 mm.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the curve inner edge of the shoulder (of Takeshi) have a radius up to 0.3mm, or from 0.1 to 0.3mm to adjust the stacking feature of the hollow article, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere See MPEP §2144.04(IV)(A) or §2144.05(II)(A)
Regarding claim 27, modified Takeshi as above further teaches wherein the shoulder is at or below an uppermost extremity of the sandwich structure (see Wade Figs. 8-10).
Regarding claim 28, modified Takeshi as above further teaches wherein the shoulder defines a smooth, single annular ridge around the inside of the container (see Wade Figs. 8-9).
Regarding claim 40, modified Takeshi as above further teaches wherein the sidewall has a thickness of from 0.5 to 4 mm, or from 1 to 3 mm, the annular sidewall, base wall, top rim and bottom end are an integral annular molding, the hollow article is composed of a single recyclable plastics material which is a thermoplastic, wherein the thermoplastic material is a polymer which comprises polyethylene (Wade Col. 5 Ln. 25-29).
Examiner’s note: Wade teaches the sheet (66) which forms the sidewall, base wall, top rim and bottom end of the hollow article having a thickness in the range of approximately 0.078 inches to 0.090 inches (i.e.  1.981 to 2.286 mm; Wade Col. 5 Ln. 66 – Col. 6 Ln. 5). The thickness disclosed by Wade falls within the claimed thickness range of 0.5 to 4mm, or from 1 to 3mm, specifically from 1.981 to 2.286 mm; emphasis added.  Due to this disclosure, examiner considers Wade to teach the claimed range of 0.5 to 4 mm; emphasis added. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736